[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                                May 6, 2008
                              No. 07-14282                    THOMAS K. KAHN
                          Non-Argument Calendar                   CLERK
                        ________________________

                            BIA No. A97-943-814

XIU FANG ZHOU,


                                                                     Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                        ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                        _________________________

                               (May 6, 2008)

Before TJOFLAT, BLACK and BARKETT, Circuit Judges.

PER CURIAM:

     Xiu Fang Zhou, through counsel, seeks review of the Board of Immigration
Appeals (BIA) decision affirming the Immigration Judge’s (IJ) order denying her

application for asylum, withholding of removal, and relief under the United

Nations Convention Against Torture and Other Cruel, Inhuman, or Degrading

Treatment or Punishment (CAT). On appeal, Zhou argues that her due process

rights were violated when the IJ denied her application because it found that she

failed to provide detailed testimony.1 Zhou also argues that the BIA erred in

finding that she failed to provide corroborating documentation. Further, Zhou

argues that her responsive and consistent testimony, coupled with her

corroborating documentation, established both past persecution and a well-founded

fear for future persecution.

       When the BIA issues a decision, we review only that decision, except to the

extent that the BIA expressly adopts the IJ’s decision. Al Najjar v. Ashcroft, 257
F.3d 1262, 1284 (11th Cir. 2001). “Insofar as the [BIA] adopts the IJ’s reasoning,

we will review the IJ’s decision as well.” Id. Here, the BIA issued its own

opinion, but “agreed” with the IJ’s reasoning. Accordingly we review the BIA’s

decision, and the underlying IJ’s decision to the extent the BIA agreed with the IJ.

       We review factual determinations that an alien is entitled to relief under the

substantial evidence test; and we affirm the decision if it is supported by

       1
        We do not reach the merits of this claim because Zhou failed to exhaust her
administrative remedies. Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1251 (11th Cir.
2006).
                                                2
reasonable, substantial, and probative evidence on the record considered as a

whole. Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1286 (11th Cir. 2005). The

substantial evidence test is “highly deferential,” and we may reverse the decision

below only if the evidence compels, instead of merely supports, the conclusion that

the IJ or BIA erred. Alim v. Gonzales, 446 F.3d 1239, 1254 (11th Cir. 2006). “To

reverse the IJ’s fact findings, we must find that the record not only supports

reversal, but compels it.” Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th

Cir. 2003) (considering withholding of removal claim). The fact that evidence in

the record may also support a conclusion contrary to the administrative findings is

not enough to justify a reversal. Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th

Cir. 2004).

      The burden of proof is on the alien to establish that she is a refugee by

offering “credible, direct, and specific evidence in the record.” Forgue, 401 F.3d at

1287. Although the burden at an asylum hearing is on the petitioner, the IJ has an

obligation to establish and develop the record. See Kaur v. Ashcroft, 388 F.3d
734, 737 (9th Cir. 2004); Al Khouri v. Ashcroft, 362 F.3d 461, 465 (8th Cir. 2004).

As a threshold matter, the IJ “must make clean determinations of credibility.”

Yang v. U.S. Att’y Gen., 418 F.3d 1198, 1201 (11th Cir. 2005). In Yang, we held

that the IJ's references to Yang's claim as a “ridiculous fabrication” and Yang's

testimony as “extremely inconsistent” did not constitute an adverse credibility
                                          3
finding. Id. If the IJ does not make a specific finding as to credibility, the

petitioner’s testimony is presumed to be credible. Niftaliev v. U.S. Att’y Gen., 504
F.3d 1211, 1216 (11th Cir. 2007). Further, we have held that it is reversible error

for the court to require corroborating documentation from a petitioner who is found

to be credible, and testifies with sufficient detail. Id. at 1217.

      Here, neither the IJ nor the BIA made an explicit adverse credibility finding.

Instead, although credibility concerns were identified, the IJ and BIA focused on

the deficiencies of Zhou’s testimony in meeting her burden. Therefore, Zhou’s

testimony is presumed to be credible. See id. at 1216. Thus, the BIA’s

requirement that she provide corroborating evidence was error. See id. at 1217.

However, the BIA’s error is harmless because Zhou cannot demonstrate she has

suffered past persecution or well founded fear of future persecution.

      An alien who arrives in or is present in the United States may apply for

asylum. See INA § 208(a)(1), 8 U.S.C. § 1158(a)(1). The Attorney General has

discretion to grant asylum if the alien meets the INA’s definition of “refugee.” See

INA § 208(b)(1), 8 U.S.C. § 1158(b)(1). A “refugee” is

      any person who is outside any country of such person’s nationality or,
      in the case of a person having no nationality, is outside any country in
      which such person last habitually resided, and who is unable or
      unwilling to return to, and is unable or unwilling to avail himself or
      herself of the protection of that country because of persecution or a
      well-founded fear of persecution on account of race, religion,
      nationality, membership in a particular social group, or political
                                            4
      opinion.

INA § 101(a)(42)(A); 8 U.S.C. § 1101(a)(42)(A).

      To establish asylum eligibility, the alien must, with specific and credible

evidence, establish (1) past persecution on account of a statutorily listed factor, or

(2) a “well-founded fear” that the statutorily listed factor will cause such future

persecution. 8 C.F.R. § 208.13(a), (b); Al Najjar, 257 F.3d at 1287. If the alien

establishes past persecution, it is presumed that her life or freedom would be

threatened upon a return to that country unless the government shows by a

preponderance of the evidence that the country’s conditions have changed such

that the applicant’s life or freedom would no longer be threatened upon her

removal or that the alien could relocate within the country and it would be

reasonable to expect her to do so. 8 C.F.R. § 208.13(b)(1). An alien who has not

shown past persecution may still be entitled to asylum if she can demonstrate a

future threat to her life or freedom on a protected ground country-wide in her

country. Id. §§ 208.13(b)(2), 208.16(b)(2). To establish a “well-founded fear,”

“an applicant must demonstrate that his or her fear of persecution is subjectively

genuine and objectively reasonable.” Al Najjar, 257 F.3d at 1289.

      An asylum applicant can establish a well-founded fear of future persecution

by presenting “specific, detailed facts showing a good reason that he or she will be

singled out for persecution on account of” the statutorily listed factor. Sepulveda
                                           5
v. U.S. Att’y Gen., 401 F.3d 1226, 1231 (11th Cir. 2004) (quotation omitted).

Alternatively, an applicant can also establish a well-founded fear of persecution,

without showing that he would be singled out for persecution, if the applicant

establishes that there is a pattern or practice of persecution of persons similarly

situated to the applicant on account of their race, religion, nationality, membership

in a particular social group or political opinion. 8 C.F.R. § 208.13(b)(2)(iii). The

testimony of the applicant, if credible, may be sufficient to sustain the burden of

proof without corroboration. Id. §§ 208.13(a), 208.16(b). However, “[t]he weaker

an applicant’s testimony . . . the greater the need for corroborative evidence.”

Yang, 418 F.3d at 1201.

      We have held that not all “exceptional treatment” constitutes persecution.

Zheng v. U.S. Att’y Gen., 451 F.3d 1287, 1290 (11th Cir.). We have described

persecution “as an extreme concept, requiring more than a few isolated incidents of

verbal harassment or intimidation, and that mere harassment does not amount to

persecution.” Id. (internal quotations omitted). Incarceration may rise to the level

of persecution, but it is not conclusive evidence of the same. Id.

      To qualify for withholding of removal under the INA, an alien must show

that his or her life or freedom would be threatened on account of race, religion,

nationality, membership in a particular social group, or political opinion. INA §

241(b)(3), 8 U.S.C. § 1231(b)(3). The evidentiary burden for withholding of
                                           6
removal is greater than that imposed for asylum, accordingly, if an alien has not

met the well-founded fear standard for asylum, he generally cannot meet the

standard for withholding of removal. Al Najjar, 257 F.3d at 1292-93.

      The burden of proof for an applicant seeking relief under the CAT, like that

for an applicant seeking withholding of removal under the INA, is higher than the

burden imposed on an asylum applicant. Id. at 1303.

      Substantial evidence supports the BIA’s finding that petitioner failed to meet

her burden of proof to establish her claim of asylum because she did not show that

she had suffered past persecution or a well-founded fear of future persecution.

Zhou’s two arrests, more than two and one-half years apart, where she suffered

some bruising and a bloody nose did not rise to the level of persecution. Because

Zhou failed to meet her burden to establish eligibility for asylum, which caries a

lower burden of proof than for the withholding of removal and CAT relief, her

withholding of removal and CAT claims necessarily fail. See id. at 1292-93, 1303.

      Upon careful review of the record on appeal and consideration of the parties’

briefs, we find no reversible error. Accordingly, petitioner’s petition is dismissed

in part, and denied in part.

      PETITION DISMISSED IN PART, AND DENIED IN PART.




                                           7